Citation Nr: 0633401	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected 
conditions.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a May 2006 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in January 2005. This matter was originally on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In January 2005, the Board found, in pertinent part, the 
preponderance of the evidence to be against the veteran's 
claim of entitlement to service connection for cardiovascular 
conditions, claimed as secondary to service-connected 
residuals of perforating gunshot wound, right thoracic cavity 
with retained foreign body. In denying the claim, the Board 
cited to a December 2002 VA examiner's opinion stating that 
the veteran's cardiovascular condition is not the result of 
nor caused by the longstanding gunshot wound (GSW) in the 
right thoracic cavity.

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court). In May 2006, the 
Court issued a decision vacating this aspect of the January 
2005 Board decision and remanding the veteran's claim for 
further development. Specifically, the Court found the 
December 2002 VA examiner's opinion to be incomplete because 
the examiner was not asked to consider all possible in-
service causes of the veteran's current cardiovascular 
conditions, to include whether the GSW aggravated the 
veteran's conditions or whether the veteran's conditions are 
the result of his service-connected anxiety disorder. See 38 
U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating 
that service connection on a secondary basis may be 
established by a showing that the current disability was 
either caused by or aggravated by a service-connected 
disability); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (requiring the VA to investigate all possible in-
service causes of a veteran's current disability, including 
those unknown to the veteran). 

The veteran's in-service GSW and diagnosed anxiety disorder 
are well-documented in his service medical records. The 
veteran's in-service and post-service treatment records also 
show consistent complaints of chest pain. Prior to discharge, 
in December 1946, a neuropsychiatric examiner opined that 
these complaints of chest pain had a "psychogenic 
character" and were more likely a product of neurosis. The 
veteran was first diagnosed with cardiovascular disease in 
1999 and has received appropriate treatment continuously 
since 1999. 

The veteran underwent a VA examination in December 2002 to 
ascertain whether the veteran's current cardiovascular 
disease is a result of the in-service GSW. The examiner, 
however, did not address whether the veteran's condition was 
aggravated by the GSW, related to the veteran's anxiety 
disorder, or otherwise related to any other remote incident 
of service. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his military 
service. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Accordingly, the Board finds the December 2002 VA examination 
to be incomplete, especially in light of the CAVC's May 2006 
order. Upon review of the record, the Board finds that a new 
VA examination is necessary to ascertain whether the 
veteran's cardiovascular conditions are linked to any in-
service event or injury. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2006 to the present.


Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Miami, 
Florida from March 2006 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations for the 
claimed condition of cardiovascular 
condition to determine the extent and 
likely etiology of any cardiovascular 
condition(s) found, specifically:
*	whether the veteran's cardiovascular 
condition has been caused or 
aggravated any incident of service, 
to include limitations of pulmonary 
function due to the in-service gun 
shot wound; and 
*	whether the cardiovascular conditions 
were caused or aggravated by the 
veteran's service-connected anxiety 
disorder. 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the December 1946 
neuropsychiatric examination.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


